Citation Nr: 1003535	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  08-15 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi





THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of a left inguinal hernia with neurogenic pain of 
the ilioinguinal nerve, currently evaluated as 10 percent 
disabling.






ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1973 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which, inter alia, continued the 
Veteran's 10 percent disability rating for residuals of a 
postoperative left inguinal hernia with neurogenic pain of 
the ilioinguinal nerve.  The Veteran filed his claim for 
entitlement to an increased rating in October 2006.

In a January 2008 VA treatment record, the Veteran reported 
experiencing testicular pain ever since his May 2000 hernia 
surgery, and the VA clinician diagnosed him with a left 
varicocele.  The Board interprets the Veteran's assertion as 
a claim for entitlement to service connection for a left 
varicocele, as secondary to his service-connected 
postoperative residuals of a left inguinal hernia, and refers 
this claim to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran's postoperative residuals of a left inguinal 
hernia include left ilioinguinal nerve entrapment.

2.  The Veteran's postoperative residuals of a left inguinal 
hernia do not currently show a recurrent inguinal hernia, and 
do not demonstrate the need for support from a truss or other 
supportive device.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service-connected postoperative residuals of a left inguinal 
hernia with neurogenic pain of the ilioinguinal nerve have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7; 38 
C.F.R. § 4.114, Diagnostic Code 7338 (2009); 38 C.F.R. § 
4.124a, Diagnostic Codes 8530, 8730 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable AOJ decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

Letters dated November 2006 and June 2008, provided to the 
Veteran before the May 2007 rating decision and the September 
2008 supplemental statement of the case, respectively, 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159.  The letters informed the Veteran of what 
evidence was needed to establish his claim, what VA would do 
and had done, and what evidence he should provide.  The 
November 2006 letter also informed the Veteran that it was 
his responsibility to help VA obtain medical evidence or 
other non-government records necessary to support his claim.

The Federal Circuit has held that VA's duty to notify, 
codified at 38 U.S.C.A. 
§ 5103(a), does not require it to provide notice of 
alternative diagnostic codes, or to solicit evidence of the 
impact of the Veteran's claimed disability on his daily life.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009). 

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  VA has 
obtained the Veteran's service treatment records, VA 
treatment records, and available private treatment records.  
The Veteran was also provided with VA examinations of his 
postoperative residuals of a left inguinal hernia with 
neurogenic pain of the ilioinguinal nerve in November 2006 
and June 2008.

The Board has considered that the Veteran's Social Security 
Administration (SSA) medical records do not exist.  Under 
38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 3.159(c)(2), VA is 
required to make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  VA 
will end its efforts to obtain records from a Federal 
department or agency only if VA concludes that the records 
sought do not exist, or that further efforts to obtain those 
records would be futile.  Cases in which VA may conclude that 
no further efforts are required include those in which the 
Federal department or agency advises VA that the requested 
records do not exist, or the custodian does not have them.  
In this case, the RO received a reply from SSA in November 
2008 which indicated that no SSA medical records regarding 
the Veteran exist, and further efforts to obtain them would 
be futile because there are no such medical records.  SSA 
explained that either the Veteran did not file for SSA 
disability benefits, or, if he did file for said benefits, no 
medical records were obtained.
 
In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the Veteran has been notified and made aware of the 
evidence needed to substantiate his claim for a higher 
disability rating, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 
 
While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  The Court has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary. 
 
An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7338, a 
noncompensable rating applies for an inguinal hernia that is 
small, reducible, or without true hernia protrusion; or for 
an inguinal hernia that is not operated, but remediable.  A 
disability rating of 10 percent applies where the inguinal 
hernia is postoperative recurrent, readily reducible and well 
supported by truss or belt.  A disability rating of 30 
percent applies where the inguinal hernia is small, 
postoperative recurrent, or unoperated irremediable, not well 
supported by truss, or not readily reducible.  A disability 
rating of 60 percent applies where the inguinal hernia is 
large, postoperative, recurrent, and not well supported under 
ordinary conditions and not readily reducible, or when 
considered inoperable.  A note to Diagnostic Code 7338 
directs VA to add 10 percent for bilateral involvement, 
provided the second hernia is compensable.  This means that 
the more severely disabling hernia is to be evaluated, at 10 
percent, only, added for the second hernia, if the latter is 
of compensable degree.

Pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8530, severe 
or complete paralysis of the ilioinguinal nerve is rated as 
10 percent disabling.  Mild or moderate paralysis of the 
ilioinguinal nerve is rated as noncompensable.

Pursuant to 38 C.F.R. § 4.123, neuritis of the ilioinguinal 
nerve (38 C.F.R. § 4.124a, Diagnostic Code 8630) is to be 
rated on the scale provided for injury of the nerve involved, 
with a maximum equal to severe incomplete paralysis.  The 
maximum rating which may be assigned for neuritis not 
characterized by organic changes referred to in this section 
will be that for moderate incomplete paralysis.

Pursuant to 38 C.F.R. § 4.124, neuralgia of the ilioinguinal 
nerve (38 C.F.R. § 4.124a, Diagnostic Code 8730) is to be 
rated on the scale provided for injury of the nerve involved, 
with a maximum equal to moderate incomplete paralysis.

The Veteran contends in his October 2006 claim that his left 
ilioinguinal nerve entrapment is causing him progressively 
more pain and discomfort.  In his May 2008 substantive 
appeal, the Veteran reported that he has pain in the left 
side of his groin and thigh, and numbness down his left leg.  
He noted that the pain is sometimes worse than at other 
times.

In November 2006, the Veteran was provided with a VA 
examination.  The examiner noted that the Veteran underwent a 
left inguinal herniorrhaphy (a surgical procedure to repair a 
hernia) in service in 1977, and underwent a second surgery to 
reexplore the area at a VA Medical Center in 2000.  The 
Veteran reported experiencing pain, numbness, and swelling in 
the area of the left ilioinguinal area and up into the area 
of the pubis on the left side.  He also reported that, 
although the pain is present on a daily basis, he has not 
missed any work based on the symptoms related to his pain, 
and does not have any history of incapacitating episodes that 
required rest under the care of a physician.  On examination, 
there was an area of numbness measuring about 10 centimeters 
(cm) in the left ilioinguinal area.  There was mild 
tenderness to palpation of the pubic area on the left, and in 
the ilioinguinal area there was no swelling.  On examination, 
no direct or indirect hernia was noted.  The examiner 
diagnosed the Veteran with a left inguinal herniorraphy and 
status-post surgery for left ilioinguinal nerve entrapment.

In March 2007, the Veteran was provided with a supportive 
hernia belt, but the Veteran returned the belt three days 
later when it was determined that it was not needed.

In August 2007, the Veteran sought treatment at a VA facility 
for groin pain.  In September 2007, the Veteran sought 
treatment for the same condition from a private physician.

In January 2008, the Veteran sought treatment at a VA 
facility for testicular pain, and the clinician diagnosed the 
Veteran with left inguinal incision pain.  The VA clinician 
also found that there was no inguinal hernia present.

The Veteran was provided with another VA examination in June 
2008.  The Veteran reported having numbness and swelling of 
the operative site, his scrotum, and his left thigh.  He 
noted that he is unable to perform most routine chores at 
home because of pain.  The Veteran also reported that he has 
not missed any work as a result of his condition, but has 
been placed on light duty that does not include heavy lifting 
or prolonged standing.  The Veteran denied using any support 
or truss.  On examination, the examiner opined that there was 
no residual of a left inguinal hernia apparent on lying or 
standing.  The examiner diagnosed the Veteran as being 
status-post a left inguinal hernioplasty with ilioinguinal 
nerve entrapment and a stable scar.  (The Board notes that 
the Veteran has been rated separately for his scar.)

Competent medical evidence includes statements from persons 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the aforementioned VA and private 
clinicians are so qualified, their medical opinions 
constitute competent medical evidence.

The Veteran is not entitled to a compensable rating under 
38 C.F.R. § 4.114, Diagnostic Code 7338, because his inguinal 
hernia has not been found to be recurrent during the pendency 
of the Veteran's October 2006 claim.  As noted above, the 
November 2006 VA examiner found no direct or indirect hernia.  
Similarly, in January 2008 a VA clinician found that there 
was no inguinal hernia present.  Likewise, the June 2008 VA 
examiner opined that there was no residual of a left inguinal 
hernia apparent on lying or standing.

The Veteran is currently assigned the maximum 10 percent 
rating under 38 C.F.R. § 4.124a, Diagnostic Code 8530, for 
severe or complete paralysis of the ilioinguinal nerve.  The 
Veteran has been diagnosed by his May 2000 VA surgeon with 
left ilioinguinal nerve entrapment-a diagnosis which has 
since been repeated by the November 2006 and June 2008 VA 
examiners.  A rating analogous to moderate incomplete 
paralysis, resulting in a noncompensable rating, is warranted 
for the Veteran's ilioinguinal nerve condition, because it is 
best described as neuralgia.  As noted above, pursuant to 
38 C.F.R. § 4.124, neuralgia of the ilioinguinal nerve 
(38 C.F.R. § 4.124a, Diagnostic Code 8730) is to be rated on 
the scale provided for injury of the nerve involved, with a 
maximum equal to moderate incomplete paralysis.  

In this case, the Board finds that a noncompensable rating is 
warranted for the Veteran's left ilioinguinal nerve 
entrapment, for the reasons discussed in the preceding 
paragraph.  38 C.F.R. § 4.124a, Diagnostic Codes 8530, 8730 
(2009). Notwithstanding that finding, the Veteran has been 
assigned a 10 percent disability rating.  However, based on 
the evidence of record, assignment of a higher rating, or 
separate ratings is not warranted.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54- 56 (1990).

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.

The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R 
§ 3.321(b)(1) (2009).  In this case, as the Veteran informed 
the VA examiner in November 2006, he has not missed any work 
based on the symptoms related to his pain, and does not have 
any history of incapacitating episodes that required rest 
under the care of a physician.  In June 2008, the Veteran 
told the VA examiner that he has not missed any work as a 
result of his condition, but has been placed on light duty 
that does not include heavy lifting or prolonged standing.  
The Veteran's employer provided VA with records in June 2008 
which indicate that the Veteran used a total of 484 hours of 
sick leave over a period of approximately 3 years and 2 
months; because the amount of sick leave resulting from the 
Veteran's service-connected condition is not indicated, and 
because the Veteran informed VA examiners in November 2006 
and June 2008 that he had not missed work because of his 
service-connected condition, the Board finds that any missed 
work resulting from his service-connected condition is not so 
exceptional or unusual as to render impractical the 
application of the regular schedular standards.

Also in June 2008, the Veteran's employer provided VA with a 
letter explaining the limitations on the Veteran's work, 
including a prohibition on lifting or pushing anything that 
weighs more than 15 pounds.  (A colleague, in a June 2008 
letter, is evidently under the impression that the Veteran 
cannot lift any item at all, and cannot perform any type of 
meaningful employment outside of the food service industry, 
but the more probative information from the Veteran's 
employer contradicts this.)  The Board finds that the light 
duty to which the Veteran is restricted is contemplated by 
and accounted for in the Veteran's current disability rating, 
and is not so exceptional or unusual as to render impractical 
the application of the regular schedular standards.





ORDER

A rating in excess of 10 percent disabling for postoperative 
residuals of a left inguinal hernia with neurogenic pain of 
the ilioinguinal nerve is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


